BUTTS, Justice,
dissenting.
I respectfully dissent, believing as stated in the dissenting opinion of this case at 644 S.W.2d 879, 881 that the trial judge was disqualified to conduct the trial by reason of article Y, § 11 of the Texas Constitution and article 31.01 of the Texas Code of Criminal Procedure. The announcement of “ready” in the pleading foreclosed a possible defense, regardless whether a stamped or handwritten signature of a State’s attorney was employed. The State relied upon the pleading to forestall any defense that the State was not ready for trial whether or not an assembly line method of stamping official prosecuting attorneys’ signatures to several pleadings produced this result.
I incorporate the dissent at 881 of the earlier opinion. In Lee v. State, 555 S.W.2d 121 (Tex.Cr.App.1977) that judge, as a former prosecuting attorney, wrote a letter to defense counsel relative to a possible plea; he had no personal knowledge of the case but relied upon another State attorney's assessment of the case. The Court of Criminal Appeals determined he had been counsel for the State at that time and, therefore, was disqualified from serving as trial judge in the case. A pleading which becomes part of the case conveys more meaning than a mere letter ancillary to a proceedings. To rely upon a pleading first as an affirmative showing of a required position at trial and later, to minimize its significance because there is a stamped signature should not be an approved part of the criminal jurisprudence of this State. For these reasons and those previously stated, I dissent.